People v King (2021 NY Slip Op 01521)





People v King


2021 NY Slip Op 01521


Decided on March 16, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 16, 2021

Before: Renwick, J.P., Kapnick, Oing, Moulton, JJ. 


Ind No. 1940/15 4862/15 1940/15 Appeal No. 13336-13336A Case No. 2019-791 

[*1]The People of the State of New York, Respondent,
vSharif King, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Claudia Trupp of counsel), for appellant.
Letitia James, Attorney General, New York (Jodi A. Danzig of counsel), for respondent.

Judgments, Supreme Court, New York County (Neil E. Ross, J.), rendered December 4, 2018, convicting defendant, upon his pleas of guilty, of criminal possession of stolen property in the second degree, forgery in the second degree, identity theft in the first degree and insurance fraud in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 7½ to 15 years, unanimously affirmed.
Defendant's ineffective assistance of counsel claims are unreviewable on direct appeal because they involve matters not reflected in, or fully explained by, the record (see People v Rivera , 71 NY2d 705, 709 [1988]; People v Love , 57 NY2d 998 [1982]). Accordingly, because defendant has not made a CPL 440.10 motion, the merits of the ineffectiveness claims may not be addressed on appeal. In the alternative, to the extent the existing record permits review, we find that defendant received effective assistance under the state and federal standards (see People v Benevento , 91 NY2d 708, 713-714 [1998]; Strickland v Washington , 466 US 668 [1984]).
The record establishes that defendant made a valid waiver of his right to appeal. Regardless of whether defendant validly waived his right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 16, 2021